DETAILED ACTION
This action is responsive to the amendments filed on 11/24/2020.
Currently, claims 17-36 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species: 
	Species I [Wingdings font/0xE0] being identified by [0015-0017] (on listed pages 6 and 7 of the instant specification); more specifically Species I is mapped to embodiment in which the equalizer 112 of figure 2c implements the ‘group specific filter 204’ (i.e. the claimed “first filter”) an “IRC” type; and the ‘second filter 204’ of the equalizer 112 of figure 2c being an MMSE type filter (without IRC functionality).  
	Species II [Wingdings font/0xE0] being identified by at least figures 2d+2e (in view of figure 2c) and [0061-0081] (on listed pages 16-22 of the instant specification); more specifically Species II is mapped to embodiment in which equalizer 112 of figure 2c (and figs. 2d+2e) implements the ‘group specific filter 204’ (i.e. the claimed “first filter”) an “whitening/NWF” filter type; and the ‘second filter 204’ of the equalizer 112 of figure 2c (and figs. 2d+2e) being combined MMSE-IRC filter.
	The species are independent or distinct because the each of the identified species recite mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.  Furthermore, the Examiner notes that although the two different species (addressed actual circuitry, connections, and operations of each of the two respective species are quite different from each other (in terms of structure, functions/steps, and connections of the structure).  
	The Examiner notes that the overlapping of the various claims (with multiple identified Species) is due to overly broad language; for example claims 20, 26, 33, and 36 all reads on Species I and II because the limitations of these claims merely present a list of alternative, some of the alternative encompass Species I while other alternative encompass Species II.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least independent claims 17 and 27 are generic.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. Perez whose telephone number is (571)270-3231.  The examiner can normally be reached on Monday through Friday: 10am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M PEREZ/Primary Examiner, Art Unit 2637                                                                                                                                                                                                        3/26/2022